Citation Nr: 0727512	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-43 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1943 to April 1946.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by a Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2005, a hearing was held 
before a hearing officer at the RO, and in September 2006, a 
Travel Board hearing was held before the undersigned.  
Transcripts of these hearings are of record.  

In December 2006, the Board issued a decision denying service 
connection for bilateral hearing loss and tinnitus.  The 
Board subsequently received evidence that had been submitted 
by the veteran prior to the Board's decision, but had not 
been associated with the claim file.  In April 2007, the 
Board vacated its December 2006 decision and remanded the 
case for additional evidentiary development.  In May 2007, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.  
Pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 
20.900(c) (2006), the Board has advanced the case on the 
docket.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that is related to 
his military service.

2.  The veteran has tinnitus that is related to his military 
service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Service connection for tinnitus is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims for service connection; as the disposition 
below is favorable to the veteran, there is no need to 
discuss the impact of the VCAA in this case.

II.  Factual Background

Service personnel records note that the veteran's 
occupational specialty was light truck driver.  His service 
medical records are silent for complaints or findings related 
to tinnitus or hearing loss.  An April 1946 separation 
examination report notes that the veteran had 15/15 whispered 
voice hearing bilaterally.

In December 2003, the veteran submitted a claim for service 
connection for tinnitus and hearing loss disability.  He 
essentially stated that he was exposed to acoustic trauma 
from explosions and other combat noise during his military 
service.

A December 2003 VA outpatient treatment record notes the 
veteran's complaints of mild tinnitus.  A September 2004 VA 
audiological assessment notes the veteran's complaints of 
hearing problems.  Audiometry showed a moderate hearing loss 
sloping to severe in the right ear and mild hearing loss 
sloping to severe in the left ear.  Binaural hearing aids 
were recommended.

During April 2005 and September 2006 hearings, the veteran 
testified that he was exposed to constant noise when he 
served as a demolition expert in combat during World War II.  
He stated that after his military service, he was employed as 
a teacher and had no further noise exposure.

On VA audiological evaluation in September 2006, puretone 
thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
55
LEFT
25
30
30
45
70

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.

An October 2006 audiology record from University Hospitals of 
Cleveland notes the veteran's history of military noise 
exposure for four years.  An audiogram showed current 
findings of bilateral hearing loss.

In an October 2006 opinion, Dr. A.T.R. opined that the 
veteran's current hearing loss is "often the type of hearing 
loss we see resulting from noise exposure."  He also opined 
that it was at least as likely as not that the veteran's 
"current audio disabilities were started by the acoustic 
trauma in the service."  

Pursuant to the Board's referral of this case for a VHA 
medical opinion, in May 2007 a VA audiologist reviewed the 
veteran's claims folder, including the service medical 
records, and answered the following questions posed by the 
Board:  

Is it at least as likely as not (i.e., a 
50 percent or better probability) that 
the veteran's currently diagnosed hearing 
loss is causally related to his military 
service?  Is it at least as likely as not 
(i.e., a 50 percent or better 
probability) that the veteran's currently 
diagnosed tinnitus is causally related to 
his military service?  

In response, the VA audiologist opined: 

Although the veteran's service medical 
records reveal normal findings on 
whispered voice tests, these results 
cannot be considered as evidence of 
normal hearing since they are subjective 
and insensitive to high frequency hearing 
losses.
There is no evidence in the C-File that 
the veteran reported problems with 
tinnitus until 2003 and hearing loss 
until 2004.  However, he reported under 
oath that he had a long history of 
difficulty understanding speech in both 
classroom situations (working as a 
teacher) and while communicating with 
family and friends.  The veteran's 
hearing loss is consistent with both 
noise exposure and aging.  Given his 
reported history of military noise 
exposure, he as likely as not had some 
degree of hearing loss due to noise 
exposure which has grown worse with 
aging.  It is not uncommon for a person 
suffering from hearing loss to be unaware 
of the problem.  He may have used 
listening strategies for many years 
before finally seeking help for his 
hearing loss.  Furthermore, as likely as 
not his tinnitus is secondary to military 
noise exposure.  Given the absence of 
occupational and/or recreational noise 
exposure, I concur with Dr. A.T.R.'s 
medical opinion.  It is my professional 
opinion that the onset of [the veteran's] 
current hearing loss and tinnitus was 
caused by or the result of military noise 
exposure.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service incurrence 
or aggravation of organic disease of the nervous system (to 
include sensorineural hearing loss) may be presumed if such 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
Hearing loss disability is defined by regulation:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 
3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

With respect to the veteran's claims seeking service 
connection for bilateral hearing loss and tinnitus, it is not 
in dispute that he was likely exposed to acoustic trauma 
during his military service during World War II.  
Furthermore, the veteran currently has tinnitus and bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385. 

Although there is no medical evidence of ongoing complaints 
or findings of hearing loss disability or tinnitus from the 
date of the veteran's discharge from service until 2003, the 
Board finds no reason to question the veteran's accounts that 
he has experienced hearing loss and tinnitus from the 1940s 
to the present, and finds them to be credible.  In May 2007 a 
VHA audiologist opined that, given the veteran's reported 
history of noise exposure during military service and the 
absence of noise exposure following service, the onset of the 
veteran's current hearing loss and tinnitus was caused by or 
the result of the military noise exposure.

The VHA specialist's opinion supports the veteran's claims.  
Resolving any remaining reasonable doubt in the veteran's 
favor, the Board finds that service connection for bilateral 
hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


